Citation Nr: 1454508	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-26 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran had active duty service from September 1983 to April 1985.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 rating decision of Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2014, the Board remanded the claim for additional development.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 2009, the RO denied a claim for service connection for a bilateral knee disorder. 

2.  The evidence received since the RO's January 2009 decision, which denied a claim of entitlement to service connection for a bilateral knee disorder, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the RO's January 2009 decision which denied a claim for service connection for a bilateral knee disorder; the claim for service connection for a bilateral knee disability is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The Veteran asserts that new and material evidence has been presented to reopen the claim for service connection for a bilateral knee disability.  He argues that he has a bilateral knee disorder that was caused or aggravated by an altered gait that was caused by service-connected disability.  

In January 2009, the RO denied a claim for service connection for a bilateral knee disorder, to include as secondary to service-connected disability.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014).  

In April 2010, the appellant applied to reopen the claim.  In August 2010, the RO denied the claim.  The Veteran has appealed.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2014).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, and any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

VA does not generally grant service connection for symptoms unaccompanied by an ongoing disease process or chronic pathology.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Service connection is currently in effect for bilateral ankle disabilities, bilateral calluses of the feet, and a right ankle scar.

At the time of the RO's May 2008 decision the evidence included the Veteran's service treatment records, which did not show any relevant treatment or findings.  As for the post-service medical evidence, a decision of the Social Security Administration (SSA) showed that the Veteran was determined to be disabled due to psychiatric symptoms.  VA progress notes showed that the Veteran complained of knee pain beginning in 2008, with notations of "knee arthralgia."  A report from the Milwaukee Orthopedic Group, dated in October 2008, stated that X-rays showed no evidence of osteoarthritis of the tibiofemoral or patellofemoral joints, and that the patellae were tracking centrally.  A VA examination report, dated in December 2008, showed that the examiner concluded that "no significant condition" was diagnosed to establish a disability at either knee, and that the Veteran's reported bilateral knee pain was less likely than not caused by his bilateral ankle conditions.  The examiner added that there was no medical evidence to support the proposition that a knee condition was permanently aggravated by his service-connected ankle disability.  

At the time of the RO's January 2009 rating decision, the Veteran's service treatment reports did not show any relevant treatment for knee symptoms, and contained no X-ray or other evidence of knee pathology.  As for the post-service medical evidence, it consisted of VA and non-VA reports, which showed that there was no evidence of treatment for knee symptoms dated prior to 2008, and no competent opinion in support of the claim.  The only competent opinion was the December 2008 VA opinion, which weighed against the claim.  There was no X-ray or other evidence of knee pathology.  

The medical evidence received since the RO's January 2009 rating decision consists of VA and non-VA reports, dated between 2007 and 2014.  VA progress notes contain notations of knee pain/arthralgia.  An X-ray report for the knees, dated in April 2010, notes that there is no evidence of a focal osseous lesion, acute traumatic fracture, or knee dislocation, and that there is no evidence of significant knee degenerative joint disease.  It contains an impression of "unremarkable right and left knees study."  Beginning in late 2013, the Veteran reported a two-year history of back pain due to an injury at work, with radiation of pain to behind the left knee, and sciatica down his legs.  A VA report, dated in February 2014, shows complaints of knee pain after the Veteran "wrenched" his knee during an "altercation with a peer" at a VA hospital.  

This evidence, which was not of record at the time of the January 2009 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, this evidence is not material.  There is no additional evidence of inservice treatment. There is no relevant post-service treatment dated prior to 2008, about 23 years after separation from service, and no medical evidence to show that the Veteran currently has a disability of either knee.  To the extent that there are several treatments for knee pain on or after 2008, records related to continued treatment are generally insufficient to reopen a claim for service connection.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  Finally, although there are some notations of knee arthritis, these are not corroborated by any objective findings, as there are no X-rays or other studies to show arthritis of either knee as required by VA regulations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014); VAGCOPPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as X-ray studies or other specific findings are needed to properly assess and diagnose the disorder.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's statements that he has knee impairment associated with his service-connected ankle disability are also entirely cumulative of the assertions made at the time of the last final denial.  Thus, while they may be credible for new and material purposes, they do not provide any current basis to reopen the claim.  The Board therefore finds that the submitted evidence is not new and material, and that it does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159(c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  The claim is therefore not reopened.





II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in May 2010, of the bases for the previous denial of his claim, and the specific evidence that is required to substantiate the element or elements needed for service connection that were found insufficient in that prior final decisions.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case. It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and SSA records.  As the Board has determined that new and material evidence has not been presented, a remand for an examination and/or etiological opinion is not required to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003). 

In February 2014, the Board remanded the claim.  The Board directed that the April 2013 supplemental statement of the case (SSOC) be sent to the Veteran at his current address of record.  In March 2014, this was done, and in April 2014, receipt of the SSOC was acknowledged by the Veteran's representative.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for a bilateral knee disability is not reopened.  The appeal is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


